DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, 11, and 15 are currently pending and are being examined.
Claims 1 and 15 have been newly amended.
The 101 rejection has been updated to reflect the newly added amendments. 

Response to Arguments
Arguments under 35 U.S.C. 103
	On page 9 of their remarks, the applicant argues that, “The Examiner conceded that a combination of Sheets and Prakash fails to show receiving a request for a payment transaction, the request originating from a user device, the user device operated by a user, the request including a token that was read by the user device from a QR code displayed on a piece of laundry equipment. [Office Action, P. 10.].” However, the examiner respectfully notes that this is a mischaracterization of the rejection. Specifically, the Takanashi reference was not relied upon to teach the token as recited in claim 1. Rather, the Takanashi reference was used to teach the concept of reading data from QR code displayed on a piece of laundry equipment. As described in the 103 rejection, the Sheets reference was applied to teach the specific token (i.e. the merchant token; Sheets, Paragraph 59) as described in claim 1. In order to provide additional clarity, the examiner points to paragraph 22 of the Sheets reference which provides further detail regarding the merchant token (also referred to as the pay-me token). Therefore, the Takanashi reference was merely relied upon to show that it would have been obvious to 
	On page 11 of their response, the applicant argues that the current combination of references does not teach, “using the token to look up a device identifier that identifies the piece of laundry equipment.” The examiner has updated the 103 rejection to address the change in scope of the claim necessitated by the applicant’s amendments.

Arguments under 35 U.S.C. 101
	On page 5 of their response, Applicant argues that, “The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings.” The examiner respectfully disagrees. As described below, claims 1, 10, 11, and 15 clearly recite limitations directed to a system/method for facilitating a payment transaction. Therefore, the claims fall under the category of certain methods of organizing human activity as described below.
	On page 6 of their response, Applicant argues that, “Applicant submits that it is highly pertinent, and indeed determinative, that claims 1, 10, 11, and 15 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1, 10, 11, and 15 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application.” The examiner respectfully disagrees. The examiner notes the non-monopolization of the abstract idea does not necessarily indicate that an abstract idea is integrated into a practical application. Specifically, the examiner points to page 55 of the 2019 Revised Patent Subject Matter Eligibility Guidance posted on January 7, 2019. The guidance states that, “the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application.” Therefore, non-monopolization of the abstract 
	On page 6 of their response, Applicant argues that, “the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement.” The examiner respectfully disagrees. Specifically, the examiner notes that an improvement in the functioning of a computer, or an improvement to another technology or technical field, is not recited in the claims. Rather, as described below, the claims merely recite a system/method which utilizes generic computer components/technology to implement the abstract idea on a computer. Additionally, the claims recite limitations that amount to no more than insignificant extra-solution activity. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 



Step 1
First of all, the claims are directed to one or more of the following categories: a process (claims 1, 10, and 11) or a machine (claim 15). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of, “receiving a request for a payment transaction, the request originating from a [user device], the [user device] operated by a user, the request including a token…, the token representing a virtual card account, the virtual card account associated with a merchant's master account, the payment transaction for crediting the merchant's master account, the virtual card account representing the piece of laundry equipment.”
This claim, as a whole, recites a method of organizing human activity because the claim recites a system that merely allows a user to complete a payment transaction with a merchant at a piece of laundry equipment. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely sales activities or behaviors. The mere nominal recitation of a generic processor and memory does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is directed to an abstract idea.

Step 2A: Prong 2
Besides reciting the abstract idea, claim 1 recites generic computer components (e.g. user device). The recited abstract idea is not integrated into a practical application. In particular, claim 1 recites generic computer components (e.g. user device) to receive/transmit data and perform the sales activities or behaviors. Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer 
Claim 1 also includes the limitation, “the request including a token that was read by the user device from a QR code displayed on a piece of laundry equipment.” However, the use of QR/barcode technology has been commonplace in commercial interactions for many years. Merely stating that the token is obtained by scanning the QR code amounts to no more than merely applying generic code scanning technology to implement the abstract idea on a computer.
Claim 1 also includes the limitation, “using the token to look up a device identifier that identifies the particular piece of laundry equipment.” This limitation merely states that the system uses the token to gather data associated with the particular piece of laundry equipment. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Claim 1 also includes the limitation, “after said look up, transmitting a message to the merchant, the message including the device identifier and indicating that the payment transaction has occurred.” This limitation merely states that the system transmits a message to the merchant notifying them of the purchase. This limitation amounts to no more than mere data outputting/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363).
Additionally, claim 1 shows no improvement to the functionality of any computer technology. Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	

Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components. 
	Additionally, the claims which state, “mapping the request to a device identifier that identifies the particular piece of laundry equipment,” and “after said mapping, transmitting a message to the merchant, the message including the device identifier and indicating that the payment transaction has occurred.” described above as insignificant extra-solution activity have been re-evaluated in step 2B. As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.

Additional Independent Claims
	Similar arguments can be made for independent claim 15:
	Regarding claim 15, this claim recites the abstract idea of, “receiving a request for a payment transaction, the request originating from a [user device], the [user device] operated by a user, the request including a token…, the token representing a virtual card account, the virtual card account associated with a merchant's master account, the payment transaction for crediting the merchant's master account, the virtual card account representing the piece of laundry equipment.”
	Similarly to claim 1 described above, this claim, as a whole, recites a method of organizing human activity because the claim recites a system that merely allows a user to complete a payment transaction with a merchant at a piece of laundry equipment. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely sales activities or behaviors.
	The limitations of claim 15 are substantially similar to those of claim 1. Therefore, claim 15 is rejected under a similar rationale as claim 1 described above. However, claim 15 also includes the limitations: 
“a processor;” and
“a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions as follows.”
	However, these limitations merely recite generic computer components which amount to no more than mere instructions to apply the exception using a computer. Therefore, these limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Dependent Claims
	Dependent claims 10 and 11 are also rejected under 35 U.S.C. 101.
	Regarding Claim 10, this claim is merely adding further description to the abstract idea. Claim 10 states that, “the request includes a payment amount.” Merely stating that a transaction request includes the amount of the transaction does not amount to an inventive concept because it does not impose any 
	Regarding Claim 11, this claim is also merely adding further description to the abstract idea. Claim 11 states that, “the payment amount was entered numerically on a mobile device by the user.” Merely describing that the payment amount is input into a generic mobile device does not amount to an inventive concept because it does not impose any meaningful limitations on practicing the abstract idea. Similarly, this claim does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 11 does not integrate the exception into a practical application.
	As a result, such limitations do not overcome the requirements as described above. Therefore, claims 10 and 11 are directed to an abstract idea. Thus, claims 1, 10, 11, and 15 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheets (U.S. Pre-Grant Publication No. 20170206524) in view of Prakash (U.S. Pre-Grant Publication No. Takanashi (U.S. Pre-Grant Publication No. 20190382940), and Jung (U.S. Pre-Grant Publication No. 20140122700).

	Regarding Claim 1, Sheets teaches a method comprising:
	Receiving a request for a payment transaction, the request originating from a user device, the user device operated by a user (See at least Paragraph 59: A transaction request message may be generated by the mobile communication device [user device] and may be sent to the payment processing network computer),
	The request including a token [that was read by the user device from a QR code displayed on a piece of laundry equipment] (See at least Paragraph 59: The transaction request message comprises a merchant token [See Paragraph 52], a device identifier, and an authentication token [Se Paragraph 34]. Examiner’s Note: Sheets does not explicitly teach that the token was read by the user device from a QR code displayed on the piece of laundry equipment. However, Takanashi does teach this limitation as described below),
	The token representing a virtual card account (See at least Paragraph 64: The device identifier may be used to determine a payment account associated with the consumer),
	The virtual card account associated with a merchant's master account (See at least Paragraph 21: The consumer may push money from their account to the merchant account [The association between the accounts is the ability to transfer funds]),
	The payment transaction for crediting the merchant's master account (See at least Paragraph 64: The purpose of the transaction is to transfer funds from the consumer account to the merchant pay-me account [merchant's master account]).



	The virtual card account representing the piece of laundry equipment (See at least Paragraph 56: The user may associate a device identifier with a specific machine-to-machine device [the machine-to-machine device may be a clothing washing machine; Paragraph 58]. The user may associate a payment instrument with which to associate the machine-to-machine device);
	After said [look up], transmitting a message to the merchant, the message including the device identifier and indicating that the payment transaction has occurred (See at least Paragraph 90: The token service provider may authenticate the transaction request and send an authorization response message to the acquirer computer indicating a confirmation or rejection for the transaction. The message is then forwarded to the second electronic device [merchant]. The authentication response message includes the payment token, which includes the device identifier [Paragraph 68]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sheets and Prakash in order to provide more convenient ways to provide and/or obtain resources for appliances are needed (Prakash: Paragraph 2). 

	The combination of Sheets and Prakash does not explicitly teach, but Takanashi, however, does teach:
	The request including a token that was read by the user device from a QR code displayed on a piece of laundry equipment (See at least Paragraphs 161-165: Describes a process for making a purchase at a laundry machine. The laundry machine is equipped with a QR code [Paragraph 61] that identifies the machine, and can be scanned by a portable terminal [mobile device] of the user. An identification code [token] may be captured by the portable terminal and transmitted to a server for fee processing [also see Paragraph 171]).


	The combination of Sheets, Prakash, and Takanashi does not explicitly teach, but Jung, however, does teach:
	Using the token to look up a device identifier that identifies the particular piece of laundry equipment (See at least Paragraph 141: Describes a system for retrieving a device identifier via a lookup table. The system retrieves data providing a modified device identifier [token] and using the modified device identifier to look up an actual device identifier. The device may be a washing machine [see Paragraph 70])
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sheets, Prakash, Takanashi, and Jung in order to increase the security of private information by obscuring the information such that it cannot be reconstructed without a private lookup table (Jung: Paragraph 141).

	Regarding Claim 10, Sheets teaches:
	Where the request includes a payment amount (See at least Paragraph 59: The transaction requests includes a merchant token. The merchant token includes transaction data such as the transaction amount [See Paragraph 28]).


Regarding Claim 15, Sheets teaches: 
	An apparatus comprising: a processor; and a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions as follows (See at least Paragraphs 103 and 104: The payment processing network computer may comprise a processor and computer readable medium containing executable code):
	Receiving a request for a payment transaction, the request originating from a user device, the user device operated by a user (See at least Paragraph 59: A transaction request message may be generated by the mobile communication device [user device] and may be sent to the payment processing network computer),
	The request including a token [that was read by the user device from a QR code displayed on a piece of laundry equipment] (See at least Paragraph 59: The transaction request message comprises a merchant token [See Paragraph 52], a device identifier, and an authentication token [Se Paragraph 34]. Examiner’s Note: Sheets does not explicitly teach that the token was read by the user device from a QR code displayed on the piece of laundry equipment. However, Takanashi does teach this limitation as described below),
	The token representing a virtual card account (See at least Paragraph 64: The device identifier may be used to determine a payment account associated with the consumer),
	The virtual card account associated with a merchant's master account (See at least Paragraph 21: The consumer may push money from their account to the merchant account [The association between the accounts is the ability to transfer funds]),
	The payment transaction for crediting the merchant's master account (See at least Paragraph 64: The purpose of the transaction is to transfer funds from the consumer account to the merchant pay-me account [merchant's master account]).


	The virtual card account representing the piece of laundry equipment (See at least Paragraph 56: The user may associate a device identifier with a specific machine-to-machine device [the machine-to-machine device may be a clothing washing machine; Paragraph 58]. The user may associate a payment instrument with which to associate the machine-to-machine device); and
	After said [look up], transmitting a message to the merchant, the message including the device identifier and indicating that the payment transaction has occurred (See at least Paragraph 90: The token service provider may authenticate the transaction request and send an authorization response message to the acquirer computer indicating a confirmation or rejection for the transaction. The message is then forwarded to the second electronic device [merchant]. The authentication response message includes the payment token, which includes the device identifier [Paragraph 68]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sheets and Prakash in order to provide more convenient ways to provide and/or obtain resources for appliances are needed (Prakash: Paragraph 2). 

	The combination of Sheets and Prakash does not explicitly teach, but Takanashi, however, does teach:
	The request including a token that was read by the user device from a QR code displayed on a piece of laundry equipment (See at least Paragraphs 161-165: Describes a process for making a purchase at a laundry machine. The laundry machine is equipped with a QR code [Paragraph 61] that identifies the machine, and can be scanned by a portable terminal [mobile device] of the user. An identification code [token] may be captured by the portable terminal and transmitted to a server for fee processing [also see Paragraph 171]).


	The combination of Sheets, Prakash, and Takanashi does not explicitly teach, but Jung, however, does teach:
	Using the token to look up a device identifier that identifies the particular piece of laundry equipment (See at least Paragraph 141: Describes a system for retrieving a device identifier via a lookup table. The system retrieves data providing a modified device identifier [token] and using the modified device identifier to look up an actual device identifier. The device may be a washing machine [see Paragraph 70])
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Sheets, Prakash, Takanashi, and Jung in order to increase the security of private information by obscuring the information such that it cannot be reconstructed without a private lookup table (Jung: Paragraph 141).


	




Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	




















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696   

/EDWARD CHANG/Primary Examiner, Art Unit 3696